Citation Nr: 1734777	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

An August 2015 Board decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  A March 2017 order of the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision, vacating and remanding the August 2015 Board decision that denied entitlement to service connection for bilateral hearing loss and tinnitus. As such, the issues of service connection for bilateral hearing loss and tinnitus are again before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends he is entitled to service connection for bilateral hearing loss and tinnitus. In light of the points raised by the memorandum decision, and the Board review of the claims file, additional development is warranted. 

In the March 2017 memorandum decision the Court found that the February 2010 VA examination was inadequate as to the Veteran's claim for entitlement to service connection for bilateral hearing loss. See March 2017 memorandum decision. The Court concluded that the February 2010 VA examination and opinion were inadequate because the examiner failed to provide a reasoned explanation to support the negative nexus opinion as to bilateral hearing loss. The Court noted that Hensley precludes the Board from denying service connection solely based on normal in-service audiometric examinations, where the record contains other evidence of service connection. See Hensley v. Brown, 5 Vet.App. 155 (1993). The February 2010 VA examiner noted a review of audiometric testing in-service and found no significant changes in hearing from 500 to 4000 Hertz from 1987 to 1993, finding that it was not likely that the Veteran's hearing loss or tinnitus was the result of noise exposure in-service. 

As to tinnitus, the Court found that the Board provided an inadequate statement of reasons or bases in failing to address the Veteran's and his wife's lay statements. The VA examination in February 2010 found that the Veteran did not report tinnitus and it was not likely that tinnitus was the result of noise exposure in-service. However, in subsequent August 2015 testimony, before the undersigned, the Veteran testified that he denied having tinnitus at the August 2010 VA examination because he did not understand what tinnitus was. The Veteran and his wife provided testimony noting he experiences ongoing ringing in his ears especially while watching television, which is often very bad at times. See April 2015 Travel Board hearing transcript.  As such the Board finds a new VA examination and opinion are warranted as to tinnitus. 

In light of the memorandum decision's finding that the February 2010 VA examination and opinion was inadequate as to bilateral hearing loss, the Board finds that a new VA examination and opinion are warranted. The new examination must address the threshold shifts in-service in the January 1988 audiogram, May 1989 and September 1991 audiograms. Additionally, the examiner should address the lay statements and testimony of record regarding the frequency and continuity of the Veteran's bilateral hearing loss and tinnitus symptomology and etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file, including all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in or aggravated during service, or is otherwise related to service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was incurred in or aggravated during service, or is otherwise related to service?

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Hazardous noise exposure in-service should be conceded. The examiner should address the in-service threshold shifts in hearing. Additionally, the examiner's attention is invited to the Veteran's and his wife's lay statements regarding experiencing ongoing ringing in his ears often while watching television. See April 2015 Travel Board hearing transcript. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

